Fourth Court of Appeals
                                San Antonio, Texas
                                      October 5, 2018

                                   No. 04-18-00687-CV

                                     INT OF J.A.R.,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01303
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER

      The court reporter’s notification of late record is hereby NOTED. Time is extended to
October 14, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court